                   IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:20-cv-00128-MR

  DAVID OPPENHEIMER,

  Plaintiff,

  vs.                                        PROTECTIVE ORDER

  DEREK L. ROWLEY; and
  MOUNTAIN REALTY, LLC
  d/b/a MOUNTAIN REALTY &
  RENTALS

  Defendants

        THIS MATTER is before the Court on the parties’ Joint Proposed

Protective Order [Doc. 8-1]. Upon review of the parties’ proposal, and for

cause shown, the Court hereby enters the following Protective Order.

                        Proceedings and Information Governed.

        1.     This Order (“Protective Order”) is made under Fed. R. Civ. P. 26(c).

It governs any document, information, or other thing furnished by any party to

any other party, and it includes any nonparty who receives a subpoena in

connection with this action. The information protected includes, but is not

limited to: answers to interrogatories; answers to requests for admission;

responses to requests for production of documents; deposition transcripts and

videotapes; deposition exhibits; and other writings or things produced, given or

             Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 1 of 17
filed in this action that are designated by a party as “Confidential Information”

or “Confidential Attorney Eyes Only Information” in accordance with the terms

of this Protective Order, as well as to any copies, excerpts, abstracts,

analyses, summaries, descriptions, or other forms of recorded information

containing, reflecting, or disclosing such information.

                    Designation and Maintenance of Information.

      2.     For purposes of this Protective Order, (a) the “Confidential

Information” designation means that the document is comprised of trade secrets,

as defined by The Defend Trade Secrets Act of 2016 (18 U.S.C. § 1836(b)(1)),

commercial information that is not publicly known and is of technical or

commercial advantage to its possessor, or information/materials that are

confidential in nature and that contain confidential business information,

customer lists, financials, business processes or other proprietary information,

in accordance with Fed. R. Civ. P. 26(c)(1)(G), or other information required by

law or agreement to be kept confidential and (b) the “Confidential Attorney Eyes

Only” designation means that the document is comprised of information that

the producing party deems especially sensitive, which may include, but is not

limited to, confidential research and development, financial, technical,

marketing, or any other sensitive trade secret information. Confidential

Information and Confidential Attorney Eyes Only Information does not include,

                                         2

           Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 2 of 17
and this Protective Order does not apply to, information that is already in the

knowledge or possession of the party to whom disclosure is made unless that

party is already bound by agreement not to disclose such information, or

information that has been disclosed to the public or third persons in a manner

making such information no longer confidential.

      3.     Documents and things produced during the course of this litigation

within the scope of paragraph 2(a) above, may be designated by the

producing party as containing Confidential Information by placing on each

page and each thing a legend, or otherwise conspicuously designating

electronically stored information, substantially as follows:

                        CONFIDENTIAL INFORMATION
                         SUBJECT TO PROTECTIVE
                                 ORDER

Documents and things produced during the course of this litigation within the

scope of paragraph 2(b) above may be designated by the producing party as

containing Confidential Attorney Eyes Only Information by placing on each

page and each thing a legend, or otherwise conspicuously designating

electronically stored information, substantially as follows:

           CONFIDENTIAL ATTORNEY EYES ONLY INFORMATION
                  SUBJECT TO PROTECTIVE ORDER

A party may designate information disclosed at a deposition as Confidential

Information or Confidential Attorney Eyes Only Information by requesting the
                                        3

           Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 3 of 17
reporter to so designate the transcript or any portion of the transcript at the time

of the deposition. If no such designation is made at the time of the deposition,

any party will have fourteen (14) calendar days after the date of the deposition

to designate, in writing to the other parties and to the court reporter, whether the

transcript is to be designated as Confidential Information or Confidential

Attorneys Eyes Only Information. If no such designation is made at the

deposition or within this fourteen (14) calendar day period (during which

period, the transcript must be treated as Confidential Attorneys Eyes Only

Information, unless the disclosing party consents to less confidential treatment

of the information), the entire deposition will be considered devoid of

Confidential Information or Confidential Attorneys Eyes Only Information.

Each party and the court reporter must attach a copy of any final and timely

written designation notice to the transcript and each copy of the transcript in its

possession, custody or control, and the portions designated in such notice

must thereafter be treated in accordance with this Protective Order. It is the

responsibility of counsel for each party to maintain materials containing

Confidential Information or Confidential Attorney Eyes Only Information in a

secure manner and appropriately identified so as to allow access to such

information only to such persons and under such terms as is permitted under

this Protective Order.


                                         4

         Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 4 of 17
                          Inadvertent Failure to Designate.

      4.     The inadvertent failure to designate or withhold any information as

confidential or privileged will not be deemed to waive a later claim as to its

confidential or privileged nature, or to stop the producing party from

designating such information as confidential at a later date in writing and with

particularity. The information must be treated by the receiving party as

confidential from the time the receiving party is notified in writing of the change

in the designation.

                          Challenge to Designations.

      5.     A receiving party may challenge a producing party’s designation at

any time.    Any receiving party disagreeing with a designation may request in

writing that the producing party change the designation. The producing party

will then have ten (10) business days after receipt of a challenge notice to

advise the receiving party whether or not it will change the designation. If the

parties are unable to reach agreement after the expiration of this ten (10)

business day time-frame, and after the conference required under LCivR

7.1(b), the receiving party may at any time thereafter seek an order to alter

the confidential status of the designated information. Until any dispute under

this paragraph is ruled upon by the presiding judge, the designation will remain




                                         5

           Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 5 of 17
in full force and effect, and the information will continue to be accorded the

confidential treatment required by this Protective Order.

                   Disclosure and Use of Confidential Information.

      6.     Information designated as Confidential Information or Confidential

Attorney Eyes Only Information may only be used for purposes of preparation,

trial, and appeal of this action. Confidential Information or Confidential

Attorney Eyes Only Information may not be used under any circumstances for

any other purpose.

      7.     Subject to paragraph 9 below, Confidential Information may be

disclosed by the receiving party only to the following individuals, provided that

such individuals are informed of the terms of this Protective Order: (a) two (2)

employees of the receiving party who are required in good faith to provide

assistance in the conduct of this litigation, including any settlement

discussions, and who are identified as such in writing to counsel for the

designating party in advance of the disclosure; (b) two (2) in-house counsel

who are identified by the receiving party; (c) outside counsel for the receiving

party; (d) supporting personnel employed by (b) and (c), such as paralegals,

legal secretaries, data entry clerks, legal clerks, and private photocopying

services; (e) experts or consultants; and (f) any persons requested by counsel

to furnish services such as document coding, image scanning, mock trial, jury


                                        6

           Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 6 of 17
profiling, translation services, court reporting services, demonstrative exhibit

preparation, or the creation of any computer database from documents.

      8.     Subject to paragraph 9 below, Confidential Attorney Eyes Only

Information may be disclosed by the receiving party only to the following

individuals, provided that such individuals are informed of the terms of this

Protective Order: (a) outside counsel for the receiving party: (b) supporting

personnel employed by outside counsel, such as paralegals, legal secretaries,

data entry clerks, legal clerks, private photocopying services; (c) experts or

consultants; and (d) those individuals designated in paragraph 11(c).

      9.     Further, prior to disclosing Confidential Information or confidential

Attorney Eyes Only Information to a receiving party’s proposed expert,

consultant, or employees, the receiving party must provide to the producing

party a signed Confidentiality Agreement in the form attached as Exhibit A,

the resume or curriculum vitae of the proposed expert or consultant, the expert

or consultant's business affiliation, and any current and past consulting

relationships in the industry. The producing party will thereafter have ten (10)

business days from receipt of the Confidentiality Agreement to object to any

proposed individual. The objection must be made for good cause and in

writing, stating with particularity the reasons for the objection. Failure to object

within ten (10) business days constitutes approval. If the parties are unable to


                                         7

           Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 7 of 17
resolve any objection, the receiving party may apply to the presiding judge to

resolve the matter. There will be no disclosure to any proposed individual

during the ten (10) business day objection period, unless that period is waived

by the producing party, or if any objection is made, until the parties have

resolved the objection, or the presiding judge has ruled upon any resultant

motion.

      10.      Counsel is responsible for the adherence by third-party vendors

to the terms and conditions of this Protective Order. Counsel may fulfill this

obligation by obtaining a signed Confidentiality Agreement in the form

attached as Exhibit B.

      11.      Confidential Information or Confidential Attorney Eyes Only

Information may be disclosed to a person who is not already allowed access

to such information under this Protective Order if:

      (a) the information was previously received or authored by the person or

was authored or received by a director, officer, employee or agent of the

company for which the person is testifying as a designee under Fed. R. Civ.

P. 30(b)(6);

      (b) the designating party is the person or is a party for whom the person

is a director, officer, employee, consultant or agent; or




                                         8

            Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 8 of 17
      (c) counsel for the party designating the material agrees that the

material may be disclosed to the person.

       In the event of disclosure under this paragraph, only the reporter, the

 person, his or her counsel, the presiding judge, and persons to whom

 disclosure may be made and who are bound by this Protective Order, may be

 present during the disclosure or discussion of Confidential Information.

 Disclosure of material pursuant to this paragraph does not constitute a

 waiver of the confidential status of the material so disclosed.

                               Nonparty Information.

      12.     The existence of this Protective Order must be disclosed to any

person producing documents, tangible things, or testimony in this action who

may reasonably be expected to desire confidential treatment for such

documents, tangible things or testimony. Any such person may designate

documents, tangible things, or testimony confidential pursuant to this

Protective Order.

                          Filing Documents With the Court.

      13.     If any party wishes to submit Confidential Information to the court,

the submission must be filed only under seal on CM/ECF if filed electronically

or if filed in hard copy in a sealed envelope bearing the caption of this action

and a notice in the following form:

                                         9

            Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 9 of 17
                       CONFIDENTIAL INFORMATION
                                 [Caption]
                This envelope, which is being filed under
                seal, contains documents that are subject
                              to a Protective
             Order governing the use of confidential discovery material.

                                 No Prejudice.

When filing Confidential Information, the filing party must file a motion to seal

in compliance with Local Civil Rule 6.1.

      14.   Producing or receiving confidential information, or otherwise

complying with the terms of this Protective Order, will not (a) operate as an

admission by any party that any particular Confidential Information contains or

reflects trade secrets or any other type of confidential or proprietary

information; (b) prejudice the rights of a party to object to the production of

information or material that the party does not consider to be within the scope

of discovery; (c) prejudice the rights of a party to seek a determination by the

presiding judge that particular materials be produced; (d) prejudice the rights

of a party to apply to the presiding judge for further protective orders; or (e)

prevent the parties from agreeing in writing to alter or waive the provisions or

protections provided for in this Protective Order with respect to any particular

information or material.




                                       10

        Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 10 of 17
                            Conclusion of Litigation.

      15.   Within sixty (60) calendar days after final judgment in this action,

including the exhaustion of all appeals, or within sixty (60) calendar days after

dismissal pursuant to a settlement agreement, each party or other person

subject to the terms of this Protective Order is under an obligation to destroy

or return to the producing party all materials and documents containing

Confidential Information or Confidential Attorney Eyes Only Information, and

to certify to the producing party that this destruction or return has been done.

However, outside counsel for any party is entitled to retain all court papers,

trial transcripts, exhibits, archival files, and attorney work provided that any such

materials are maintained and protected in accordance with the terms of this

Protective Order.

                               Other Proceedings.

      16.   By entering this Protective Order and limiting the disclosure of

information in this case, the presiding judge does not intend to preclude

another court from finding that information may be relevant and subject to

disclosure in another case. Any person or party subject to this Protective

Order who may be subject to a motion to disclose another party’s information

designated Confidential pursuant to this Protective Order must promptly notify




                                         11

         Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 11 of 17
that party of the motion so that the party may have an opportunity to appear

and be heard on whether that information should be disclosed.

                                    Remedies.

      17.   This Protective Order may be enforced by the sanctions set forth

in Fed. R. Civ. P. 37(b) and any other sanctions as may be available to the

presiding judge, including the power to hold parties or other violators of this

Protective Order in contempt. All other remedies available to any person

injured by a violation of this Protective Order are fully reserved.

      18.   Any party may petition the presiding judge for good cause shown

if the party desires relief from a term or condition of this Protective Order.

      IT IS SO ORDERED.

                              Signed: September 8, 2020




                                           12

         Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 12 of 17
                                     Exhibit A


               IN THE UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                 CIVIL ACTION NO. CA 1:20-cv-00128-MR

 DAVID OPPENHEIMER,

 Plaintiff,
                                             CONFIDENTIALITY
 vs.                                         AGREEMENT FOR EXPERT,
                                             CONSULTANT OR
 DEREK L. ROWLEY; and                        EMPLOYEES OF ANY
 MOUNTAIN REALTY, LLC                        PARTY
 d/b/a MOUNTAIN REALTY &
 RENTALS

 Defendants



I hereby affirm that:

       Information,     including   documents    and   things,   designated   as

“Confidential Information,” or “Confidential Attorney Eyes Only Information,”

as defined in the Protective Order entered in the above-captioned action

(“Protective Order”), is being provided to me pursuant to the terms and

restrictions of the Protective Order.

       I have been given a copy of and have read the Protective Order.

       I am familiar with the terms of the Protective Order and I agree to comply

with and to be bound by its terms.

                                        13

         Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 13 of 17
       I submit to the jurisdiction of this Court for enforcement of the Protective
       Order.

I agree not to use any Confidential Information or Confidential Attorney Eyes

Only Information disclosed to me pursuant to the Protective Order except for

purposes of the above-captioned litigation and not to disclose any of this

information to persons other than those specifically authorized by the

Protective Order, without the express written consent of the party who

designated the information as confidential or by order of the presiding judge. I

also agree to notify any stenographic, clerical or technical personnel who

are required to assist me of the terms of this Protective Order and of its binding

effect on them and me.


       I understand that I am to retain all documents or materials designated as

 or containing Confidential Information or Confidential Attorney Eyes Only

 Information in a secure manner, and that all such documents and materials

 are to remain in my personal custody until the completion of my assigned

 duties in this matter, whereupon all such documents and materials, including

 all copies thereof, and any writings prepared by me containing any

 Confidential Information or Confidential Attorney Eyes Only Information are to

 be returned to counsel who provided me with such documents and materials.




                                        14

        Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 14 of 17
                                               Signed




                                          Printed Name




                                                Date




                             15

Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 15 of 17
                                     Exhibit B


               IN THE UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                 CIVIL ACTION NO. CA 1:20-cv-00128-MR

 DAVID OPPENHEIMER,

 Plaintiff,
                                           CONFIDENTIALITY
 vs.                                       AGREEMENT FOR THIRD-
                                           PARTY VENDORS
 DEREK L. ROWLEY; and
 MOUNTAIN REALTY, LLC
 d/b/a MOUNTAIN REALTY &
 RENTALS

 Defendants



I hereby affirm that:

       Information,     including   documents    and   things,   designated   as

“Confidential Information,” or “Confidential Attorney Eyes Only Information,” as

defined in the Protective Order entered in the above-captioned action

(“Protective Order”), is being provided to me pursuant to the terms and

restrictions of the Protective Order.

       I have been given a copy of and have read the Protective Order.

       I am familiar with the terms of the Protective Order and I agree to

comply with and to be bound by its terms.


CONFIDENTIALITY AGREEMENT – PAGE
16    Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 16 of 17
       I submit to the jurisdiction of this Court for enforcement of the Protective
       Order.

I agree not to use any Confidential Information or Confidential Attorney Eyes

Only Information disclosed to me pursuant to the Protective Order except for

purposes of the above-captioned litigation and not to disclose any of this

information to persons other than those specifically authorized by the Protective

Order, without the express written consent of the party who designated the

information as confidential or by order of the presiding judge.




                                                           Signed




                                                      Printed Name




                                                             Date




 CONFIDENTIALITY AGREEMENT – PAGE
 17    Case 1:20-cv-00128-MR Document 9 Filed 09/08/20 Page 17 of 17
